Case: 15-40146      Document: 00513828671         Page: 1    Date Filed: 01/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 15-40146                                FILED
                                  Summary Calendar                       January 10, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DANNY VARNER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:13-CR-4-1


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Danny Varner pleaded guilty to possession with intent to distribute
methamphetamine and was sentenced to 188 months of imprisonment and
three years of supervised release. He contends that the district court plainly
erred in applying the career offender enhancement. The Government contends
that Varner’s notice of appeal was untimely and his appeal should be
dismissed.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40146       Document: 00513828671   Page: 2   Date Filed: 01/10/2017


                                  No. 15-40146

      Varner’s notice of appeal was filed well beyond the deadlines for filing a
notice of appeal and requesting an extension of time. See FED. R. APP. P.
4(b)(1)(A)(i), (b)(4).   When, as in this case, the Government objects to an
untimely notice of appeal, we will not disregard the matter. See Eberhart v.
United States, 546 U.S. 12, 18 (2005).
      Varner’s appeal is DISMISSED as untimely.




                                         2